DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Selbach (US 3501807, hereinafter Selbach) in view of Ellermann (US 2693348, hereinafter Ellermann) and Ahlgrimm (US PGPub 2015/0266208, hereinafter Ahlgrimm).
Regarding claim 1, Selbach discloses multi-screw kneader comprising:
a barrel (figure 6, housing 303);
an input port (hopper 320) for supplying a kneading material into the barrel;
a plurality of full-flight screws (worms 301 and 302; referred to as “screws” multiple times in the reference, including column 6, line 39; flights can be seen on the screws in various figures) for transferring the kneading material; and
a disk-shaped segment (disk 306) for promoting extensional flow of the kneading material in the barrel, wherein
the disk-shaped segment is fixed in the barrel so as to partition an inside of the barrel (see figure 6);
the disk-shaped segment is at an intermediate position of the plurality of full-flight screws on a downstream side of the input port (see figure 6)
the disk-shaped segment has a disk body with holes (apertures 305) configured to serve as flow channels of the kneading material.
Selbach is silent to rolling bearings as recited.  Ellermann teaches a screw kneading machine (figure 1) having rolling bearings (ball bearing 21) for supporting the screw and receive the plurality of full-flight screws respectively (see figure 1)  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Selbach with the rolling bearings of Ellerman for the purpose of allowing free movement of the shafts within the disk while reducing wear of parts rubbing against one another.
Selbach and Ellermann are silent to the rolling bearings being splined as recited.  Ahlgrimm teaches a multi-screw kneader (figure 1) including a disk-shaped segment (figure 3, element 41) having splined sleeves that receive and support the respective screws (figure 4, sleeves 37, 38).  As can be seen in the figure, the sleeves around the shafts 31 and 32 are splined to match the shafts.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the bearings of Ellermann with the splined shape of the sleeves of Ahlgrimm for the purpose of ensuring a strong attachment between the shafts and the rotating portion of the bearing as the shafts rotate.
Regarding claim 3, Selbach does not explicitly disclose the recited ratio between the area of the holes and the area of the barrel, although figure 3 appears to show holes that make up less than 20% of the total area of the inside of the barrel.  However, the Examiner has found that the specification contains no disclosure of any unexpected results arising from the specified ratio, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the hole area ratio, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the apparatus of Selbach with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
Regarding claims 4 and 7, Selbach discloses the kneading material containing resin materials and additives (column 1, lines 40-45).  It is noted that the material worked upon does not limit apparatus claims.  See MPEP 2115.
Regarding claim 8, Selbach discloses a disk-shaped segment for use in a multi-screw kneader including a plurality of full-flight screws for transferring material in a barrel, the disk-shaped segment being configured to be fixed in the barrel so as to partition an inside of the barrel, the disk-shaped segment being configured to be at an intermediate position of the plurality of full-flight screws and on a downstream side of an input port of the multi-screw extruder for supplying the kneading material into the barrel (see figure 6 and rejection of claim 1; it is noted that this preamble language is given little patentable weight as it only places functional requirements on the disk-shaped segment itself) and the disk-shaped segment comprising:
a disk body (figure 3, disk 5) with holes (holes 5) configured to serve as flow channels of the kneading material.
Selbach is silent to rolling bearings as recited.  Ellermann teaches a screw kneading machine (figure 1) having rolling bearings (ball bearing 21) for supporting the screw and receive the plurality of full-flight screws respectively (see figure 1)  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Selbach with the rolling bearings of Ellerman for the purpose of allowing free movement of the shafts within the disk while reducing wear of parts rubbing against one another.
Selbach and Ellermann are silent to the rolling bearings being splined as recited.  Ahlgrimm teaches a multi-screw kneader (figure 1) including a disk-shaped segment (figure 3, element 41) having splined sleeves that receive and support the respective screws (figure 4, sleeves 37, 38).  As can be seen in the figure, the sleeves around the shafts 31 and 32 are splined to match the shafts.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the bearings of Ellermann with the splined shape of the sleeves of Ahlgrimm for the purpose of ensuring a strong attachment between the shafts and the rotating portion of the bearing as the shafts rotate.
Regarding claim 9, Selbach in view of Ellerman renders obvious the segment consisting of the disk body fixed in the barrel and rolling bearings mounted on the disk body (see rejections of claims 1 and 8 above).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Selbach (US 3501807, hereinafter Selbach) in view of Ellermann (US 2693348, hereinafter Ellermann), as applied to claim 1 above, and further in view of Sato (US 5738884, hereinafter Sato).
Regarding claim 2, Selbach discloses the disk body having between 2 and 64 holes (figure 3, 23 holes can be seen), but is silent to the diameter of the holes.  Sato teaches holes having a diameter between 0.5 and 2.0 mm (claim 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the holes of Selbach with the diameter of the holes of Sato (which overlap the claimed range and thus render it obvious) for the purpose of producing a product with the desired properties, as Sato indicates that the size of the holes plays a role in the properties of the final product (column 7, lines 14-36).
Regarding claim 10, the number of holes is taught be Selbach (see rejection of claim 2 above), and the diameter and depth of the holes is taught by Sato (claim 9).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the holes of Selbach with the diameter of the holes of Sato (which overlap the claimed range and thus render it obvious) for the purpose of producing a product with the desired properties, as Sato indicates that the size of the holes plays a role in the properties of the final product (column 7, lines 14-36).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Selbach (US 3501807, hereinafter Selbach) in view of Ellermann (US 2693348, hereinafter Ellermann), as applied to claim 1 above, and further in view of Raman et al. (US PGPub 2015/0275063, hereinafter Raman).
Regarding claims 5 and 6, Selbach is silent to the resin additive including nanoparticles, specifically those recited in claim 6.  Raman teaches kneading a forming resins including carbon nanotubes (paragraph 0007).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included carbon nanotubes, as in Raman, for the purpose of producing an electrically conductive plastic-based material (Raman: paragraph 0007).

Response to Arguments
Applicant’s arguments dated 08/09/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774